10 So. 3d 1135 (2009)
Kevin D. AVERETT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-166.
District Court of Appeal of Florida, Fourth District.
May 20, 2009.
Rehearing Denied July 8, 2009.
Kevin D. Averett, Pompano Beach, pro se.
No appearance required for appellee.
PER CURIAM.
The defendant appeals the denial of his motion to correct an illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a).
With respect to that part of his first ground for relief in which he claimed that the judgment did not properly reflect the title and statute number of the offense for which he was charged in count V, and to which he entered a negotiated plea, we affirm without prejudice to his filing a motion to correct a scrivener's error pursuant Florida Rule of Civil Procedure 1.540(a). See Brunson v. State, 951 So. 2d 980 (Fla. 4th DCA 2007); Wells v. State, 796 So. 2d 1276 (Fla. 4th DCA 2001) (noting that, in Boggs v. Wainwright, 223 So. 2d 316 (Fla.1969), the supreme court effectively adopted Fla. R. Civ. P. 1.540(a) ("Clerical mistakes in judgments, decrees, *1136 or other parts of the record and errors therein arising from oversight or omission may be corrected by the court at any time on its own initiative or on the motion of any party and after such notice, if any, as the court orders."), for use in criminal cases).
In all other respects, we affirm.
FARMER, MAY and DAMOORGIAN, JJ., concur.